No. 12167

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                       1972



I n t h e Matter of:
LELAND (LEO) BLACKWOLF, ELMER BRADY, JR.,
R Y O D SEMINOLE,
 AMN

                                Petitioners,



DISTRICT COURT O THE SIXTEENTH JUDICIAL
                    F
DISTRICT of t h e S t a t e o f Montana, i n and
f o r t h e County of Rosebud and t h e HONORABLE
          .
ALFRED B COATE , JUDGE,

                               Respondents.




ORIGINAL PROCEEDING :

Counsel of Record:

      For P e t i t i o n e r s :

              Barney Reagan argued, Hellena  o tam.
              Thomas J. Lynaugh argued, a!
                                         ?/&    Montana.
              William Jensen and Thomas Ashton, Helena, Montana.

      For Respondents:

              Hon. Robert L. Woodahl, Attorney General, Helena,
               Montana.
              David V. Gliko, A s s i s t a n t Attorney General, argued,
               Helena, Montana.
              O t i s L. Packwood, B i l l i n g s , Montana.
              William F. Meisburger, County Attorney, F o r s y t h ,
               Montana.



                                               Submitted:   January 24, 1972

                                               Decided :     2 3 1972
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.


          This m a t t e r i s b e f o r e t h e Court a s a n o r i g i n a l proceeding.

P e t i t i o n e r s , e n r o l l e d members of t h e Northern Cheyenne I n d i a n

T r i b e i n Rosebud County, s e e k a w r i t of s u p e r v i s o r y c o n t r o l , w r i t

o f review, w r i t of p r o h i b i t i o n o r o t h e r a p p r o p r i a t e r e l i e f from

t h e a c t i o n of t h e j u v e n i l e c o u r t of t h e s i x t e e n t h j u d i c i a l d i s t r i c t ,

county of Rosebud.

         P e t i t i o n e r s a r e charged i n t h e j u v e n i l e c o u r t o f t h e s i x -

teenth j u d i c i a l d i s t r i c t i n three separate actions a s delinquent

minors f o r a l l e g e d a c t s o f del.inyuency which occurred w i t h i n t h e

e x t e r i o r b o u n d a r i , e s of t h e Northerrt Cheyenne I n d i a n Reservati.on.

         The charges were preceded by t h r e e s e p a r a t e j u v e n i l e h e a r i n g s

b e f o r e t h e Northern Cheyenne T r i b a l Court.                   It i s agreed t h a t t h e

T r i b a l Court has j u r i s d i c t i o n .      The T r i b a l Court, i n t u r n ,

"remanded" t h e proceedings t o respondent s t a t e c o u r t under t h e

a u t h o r i t y of t h e "Revised Law and Order Code of t h e Northern

Cheyenne Reservation, Chapter I V , S e c t i o n 4 , J u v e n i l e Delinquency,

Paragraph 9 ( 4 ) " , which a u t h o r i z e s i n p e r t i n e n t p a r t :

         "9. Hearing-Judgment : The c o u r t may conduct
         t h e h e a r i n g i n a n informal manner and may a d j o u r n
         t h e h e a r i n g from time t o time. I n t h e h e a r i n g of
         any j u v e n i l e c a s e t h e g e n e r a l p u b l i c may be ex-
         cluded and only such persons admitted a s may have
         a d i r e c t i n t e r e s t i n the case. I f t h e court s h a l l
         f i n d t h a t t h e c h i l d i s d e l i n q u e n t w i t h i n t h e pro-
         v i s i o n of t h i s ordinance, i t may, by o r d e r duly
         e n t e r e d , proceed a s follows :

                 "(1) P l a c e t h e c h i l d on p r o b a t i o n f o r
                 s u p e r v i s i o n upon such terms a s t h e c o u r t
                 s h a l l determine.

                 "(2) Admit t h e c h i l d t o a s u i t a b l e p u b l i c
                 o r p r i v a t e agency o r i n s t i t u t i o n o r t a k e
                 temporary custody and a u t h o r i z e h i s place-
                 ment i n a s u i t a b l e f o s t e r home.
                   "(3) Order such f u r t h e r c a r e and t r e a t -
                   ment a s t h e c o u r t may deem n e c e s s a r y f o r
                   t h e b e s t i n t e r e s t s of t h e c h i l d .

                   " ( 4 ) Order t h e c h i l d d e l i v e r e d i n t o t h e
                   a p p r o p r i a t e j u v e n i l e department o f t h e
                   D i s t r i c t Court f o r such d i s p o s i t i o n a s i t
                   may make through use of t h e f a c i l i t i e s and
                   i n s t i t u t i o n s provided by t h e S t a t e o f Montana
                   i n t h e i n t e r e s t s of t h e c h i l d and of t h e T r i b e
                   and o f t h e S t a t e , provided t h a t , upon t h e
                   assumption of j u r i s d i c t i o n by t h e J u v e n i l e
                   Court o f t h e J u d i c i a l D i s t r i c t by means o f
                   t h i s s e c t i o n , t h e j u r i s d i c t i o n of t h e T r i b a l
                   Court s h a l l end." (Emphasis added).

          I n response t o p e t i t i o n s f i l e d by t h e county a t t o r n e y o f

Rosebud County a l l e g i n g t h e j u v e n i l e s t o be d e l i n q u e n t s , t h e

s t a t e j u v e n i l e c o u r t e x e r c i s e d i t s j u r i s d i c t i o n by i s s u a n c e

of c i t a t i o n s .    A l l p e t i t i o n e r s and t h e i r p a r e n t s were served

w i t h process w i t h i n t h e e x t e r i o r boundaries of t h e Northern

Cheyenne Indian Reservation.

          P e t i t i o n e r s moved t h e respondent j u v e n i l e c o u r t t o d i s m i s s

t h e Rosebud county a t t o r n e y ' s t h r e e p e t i t i o n s f o r l a c k o f j u r i s -

diction.         O October 21, 1971, t h e j u v e n i l e c o u r t denied t h e
                  n

motion.        The p e r t i n e n t conclusions of law i n t h e o r d e r denying

t h e motion a r e :

          "V.      That j u r i s d i c t i o n over I n d i a n j u v e n i l e s f o r
          t h e i r a c t s within the reservation is exclusively
          with t h e t r i b e .     ***
          "VI.      ***   The only j u v e n i l e j u r i s c i c t i o n a t -
          tempted t o be e x e r c i s e d by t h i s Court, i s t h a t
          which has been d e l e g a t e d t o t h e Court by t h e
          Tribe.      *I'**
Such o r d e r i s n o t a n a p p e a l a b l e o r d e r , t h u s t h i s p e t i t i o n was

f i l e d i n t h i s Court a s a n o r i g i n a l proceeding seeking a n appro-

p r i a t e w r i t t o r e v e r s e t h e a c t i o n of t h e j u v e n i l e c o u r t .

          This Court accepted j u r i s d i c t i o n and o r a l arguments were

had on January 13, 1972.
          A t t h i s p o i n t we emphasize t h a t a l l m a t t e r s concerning

t h e e x e r c i s e of j u r i s d i c t i o n by s t a t e c o u r t s over e n r o l l e d

Indian c i t i z e n s who r e s i d e w i t h i n t h e e x t e r i o r boundaries of an

Indian r e s e r v a t i o n a r e c o n t r o l l e d s o l e l y by f e d e r a l law, a s t o

a c t s o r t r a n s a c t i o n s w i t h i n t h e e x t e r i o r boundaries of t h e

reservation.

          On t h e day s e t f o r o r a l argument i n t h i s Court, t h e United

S t a t e s government requested a period of t e n days i n which t o

determine whether o r n o t a n amicus c u r i a e b r i e f on behalf of

t h e federa 1 government by t h e S o l i c i t o r Genera L woixld h e f i l e d .

The e x t e n s i o n was g r a n t e d ,     The time p e r i o d e x p i r e d ; no b r i e f

was f i l e d and no f u r t h e r e x t e n s i o n o f time was requested.                     There-

f o r e , t h e cause was submitted t o t h i s Court f o r d e t e r m i n a t i o n on

January 2 7 , 1972.

         P e t i t i o n e r s contend t h e j u v e n i l e c o u r t o f t h e s i x t e e n t h

j u d i c i a l d i s t r i c t is without j u r i s d i c t i o n .   Further, t h a t t h e

Northern Cheyenne T r i b e cannot c o n f e r j u r i s d i c t i o n n o r can t h e

j u v e n i l e c o u r t a c c e p t j u r i s d i c t i o n from t h e T r i b e , s i n c e pro-

c e d u r a l r u l e s and l e g i s l a t i v e a c t i o n , b o t h a s t o t h e s t a t e and

t h e T r i b e , have n o t been followed i n o r d e r f o r t h e s t a t e o f

Montana t o have c o n c u r r e n t j u r i s d i c t i o n over crimina 1 and c i v i l

o f f e n s e s a r i s i n g i n Indian country.

         P e t i t i o n e r s p o i n t o u t t h a t t h e Northern Cheyenne Reserva-

t i o n does n o t come w i t h i n t h e Montana code s e c t i o n s which accepted

a n o t h e r t r i b e who had p r o p e r l y a p p l i e d t o t h e s t a t e of Montana

t o share reservation jurisdiction.                        S e c t i o n s 83-801 through 83-

806, R.C.M.        1947.       T h e r e f o r e , p e t i t i o n e r s contend, Montana has

n o t and cannot a c c e p t any j u r i s d i c t i o n , c r i m i n a l o r c i v i l , with
t h e Northern Cheyenne T r i b e under t h e procedures o u t l i n e d i n

e i t h e r P u b l i c Law 280 (Act of August 15, 1953, 67 S t a t . 588-590),

o r t h e F e d e r a l Indian C i v i l Rights Act of 1968 (Act of A p r i l 11, 1968,

82 S t a t . 77, 79, 25 U.S.C.               S S 1321-26), s i n c e Montana has n o t

a c t e d t o g e t h e r w i t h t h e Northern Cheyenne T r i b e i n compliance

w i t h t h e requirements o f t h e s e a c t s .

           P e t i t i o n e r s f u r t h e r contend t h a t t h e c a s e s involved h e r e

a r e governed s o l e l y by t h e procedural r u l e s contained i n                         Title

I V of t h e F e d e r a l I n d i a n C i v i l Rights Act and i t s predecessor

P u b l i c Law 280.

           These c o n t e n t i o n s a r e c o r r e c t and a r e c o n s i s t e n t w i t h

t h i s C o u r t ' s r u l i n g i n Crow T r i b e of I n d i a n s v. Deernose,

Mont   .           , 487    P.2d 1133, 1136, 28 S t . Rep. 754:

           "It i s abundantly c l e a r t h a t s t a t e c o u r t j u r i s -
           d i c t i o n i n Indian a f f a i r s on r e s e r v a t i o n s does
           n o t e x i s t i n t h e absence of a n express s t a t u t o r y
           p r a n t of such j u r i s d i c t i o n by Conpress t o g e t h e r
           w i t h s t r i c t compliance w i t h t h e p r o v i s i o n s o f such
           s t a t u t o r y grant. I l l u s t r a t i v e of t h i s p r i n c i p l e
           i s t h e 1971 c a s e Kennerly v. D i s t r i c t Court, e t c . ,
           of Montana, 400 U.S. 423, 9 1 S. C t . 480, 27 L.Ed.2d
           507."         (Emphasis added)

           I n Kennerly v. D i s t r i c t Court, 400 U.S. 423, 9 1 S.Ct.

480, 27 L ed 2d 507, 511, t h e United S t a t e s Supreme Court

considered t h e q u e s t i o n o f whether a r e s o l u t i o n passed by t h e

B l a c k f e e t T r i b a l Council i n 1967, g r a n t i n g c o n c u r r e n t j u r i s -

d i c t i o n t o t h e s t a t e i n a l l s u i t s where t h e defendant was a

member o f t h e B l a c k f e e t T r i b e , was s u f f i c i e n t t o c o n f e r j u r i s -

d i c t i o n on t h e s t a t e .    I n absence of a f f i r m a t i v e l e g i s l a t i v e

a c t i o n by t h e s t a t e o f Montana a c c e p t i n g j u r i s d i c t i o n , t h e

United S t a t e s Supreme Court s a i d :

           "The u n i l a t e r a l a c t i o n of t h e T r i b a l Council was
           i n s u f f i c i e n t t o v e s t Montana w i t h j u r i s d i c t i o n
           over Indian c o u n t r y under t h e 1953 Act."
          Regarding t h e v e s t i n g of j u r i s d i c t i o n under t h e p r o v i s i o n s

of t h e 1968 F e d e r a l I n d i a n C i v i l Rights Act, t h e United S t a t e s

Supreme Court i n Kennerly s t a t e d t h a t i n absence o f a s p e c i a l

e l e c t i o n c a l l e d by e i t h e r t h e T r i b a l Council o r t h e n e c e s s a r y

number of e n r o l l e d members o f t h e T r i b e , t h e a c t i o n by t h e T r i b a l

Council d i d n o t comply w i t h t h e p r o - ~ i s i o n ao f t h e Act.

          The s t a t e ' s argument a s i t concerns t h e withholding o r

c o n f e r r i n g of s o c i a l b e n e f i t s due our I n d i a n c i t i z e n s by t h e

s t a t e o f Montana, i s sound and w e l l taken a s a s o c i a l p r i n c i p l e .

Yet, t h i s argument overlooks t h e b a s i c f a c t t h a t t h i s Court

i s t o t a l l y without a u t h o r i t y t o implement l e g i s l a t i v e changes a s

t o t h e f e d e r a l laws t h a t govern.         Once t h e I n d i a n c i t i z e n s comply

w i t h t h e mandatory procedures enacted by Congress and approved

by t h e United S t a t e s Supreme Court, Montana can and w i l l j o i n

i n t h e s o l u t i o n o f t h e s e problems.

         There was c l e a r l y a t r a n s f e r of j u r i s d i c t i o n i n t h e s e

c a s e s by t h e Indian T r i b a l Court and a n assumption of t h a t j u r i s -

d i c t i o n by t h e s t a t e c o u r t .   The s t a t e ' s argument which a t t e m p t s

t o remove t h e s e c a s e s from f e d e r a l c o n t r o l on t h e f a c t s , i s without

merit.

         The o r d e r o f t h e j u v e n i l e c o u r t i s r e v e r s e d and t h e t h r e e

causes involved dismissed.




                                                Associate J u s t i c e
 Chief Justice

l+ u
* c
 ~ssociaYE?Justices.